DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 12-31 in the reply filed on 01/16/2022 is acknowledged.
Claim(s) 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/16/2022.

Claim Objections
Claim(s) 20 is objected to because of the following informalities:
In claim 20, line 2, “said system” should read --said cutting tool--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “said material at least one dispensing module” in line(s) 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of the limitation. For compact prosecution, the limitation is interpreted as --said at least one material dispensing module--. Claim(s) 15-17 which depend from claim(s) 14 are similarly rejected.
Claim 19 recites the limitation “said dispensing step” in line(s) 2.  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of the limitation. For compact prosecution, the limitation is interpreted as --said dispensing--. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13, 18-19, 22, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Moor (WO 2016/112216 A1).
Regarding claim 12, Moor teaches a method of providing a printing apparatus 1 (system) comprising a print head 9 (at least one material dispensing module) and providing print table (printable substrate) (Fig. 1; [0035] and [0039]). Moor teaches a method further comprising dispensing a material onto said print table by print head 9 thereby providing print product while enabling a user to add three dimensional (3D) geometric images directly onto the substrate (having at least one three-dimensional feature thereon) ([0039] and [0041]).
Although Moor does not specify a large format printable substrate nor providing a large format print product, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify print table and print product taught by Moor to be a large format, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Regarding claims 13 and 18, as applied to claim 12, Moor teaches a method wherein a radiant heating element or a resistive heating element (heating element), coupled to the print head 9 (at least one material dispensing module) and/or a heated print table 2, operates concurrently with the ejection of ink material from the print head 9 enabling simultaneous printing and curing of ink material on a fabric or substrate (said material permanently adheres to said large format printable substrate) ([0041]). Moor teaches that the print head 9 includes a tapered nozzle 15 (nozzle) ([0040]).
The limitation “thereby decreasing the viscosity of said material dispensed by said material dispensing module” is a recitation of intended result of the process step of “heating element heats at least one of the said nozzle and said reservoir.” A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. MPEP 2114.04(I).
Regarding claim 19, as applied to claim 12, Moor teaches a method wherein said system comprises using a plurality of nozzles (plurality of material dispensing modules) and using a plurality of ink reservoirs for different ink colors (said dispensing step comprises dispensing the same or different materials) onto the print table by said plurality of ink reservoirs ([0045]).
Regarding claims 22 and 27, as applied to claim 12, Moor teaches a method wherein the ink that has been formulated with a low or quick cure catalyst (wherein said material is a UV curable material; UV curable material) that is fed into the print head 9 (at least one material dispensing module) dispenses the ink and catalyst onto the print table 2 (Fig. 4; [0042]). The apparatus 1 comprises a curing unit 16 (UV curing module) to enable the curing of ink material on a substrate (UV curing module cures said dispensed UV curable material) ([0041]).
Regarding claim 26, as applied to claim 12, Moor teaches a method that enables for inline stacking of multiple colors per design to be accomplished in one printing cycle, which allows for precise registration of color (wherein said material is combined with a color pigment) ([0018]).
Regarding claim 28, as applied to claim 12, Moor teaches a method wherein the print substrate is a fabric or paper (wherein said printable substrate is selected from fabric…paper) ([0013]).
Regarding claims 29-31, as applied to claim 12, Moor teaches a method that enables a user to add three dimensional (3D) geometric images directly onto fabric and specifically add variable height, shape, and depth in the same design (wherein said printable substrate has printed matter thereon and said material is dispensed onto at least a portion of said printed matter thereby providing said portion with at least one three-dimensional feature) ([0019] and [0039]).
Although Moor does not specify wherein said three-dimensional feature includes at least one domed feature nor wherein said three-dimensional feature is between about 0.02 inches and about 5 inches in height as measured from the surface of said large format print product, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the three dimensional geometric images taught by Moor such that the three dimensional geometric image included at least one domed feature with a height between about 0.02 inches and about 5 inches, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Claim(s) 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moor (WO 2016/112216 A1), as applied to claim 12, and in further view of Kotani (US 2018/0147776).
Regarding claims 14-17, as applied to claim 12, Moor does not specify wherein at least one material dispensing module includes at least one micro-dispensing jet valve; wherein said at least one micro-dispensing jet valve dispenses said material as droplets that are between about 0.5 nl and about 5,000 nl in size; wherein said material is dispensed at a viscosity of at least about 150 millipascal seconds; nor wherein said at least one micro-dispensing jet valve comprises a nozzle having an orifice that is between about 50 microns and about 600 microns in diameter.
However, in the same field of endeavor, process for producing a photocured three-dimensional stereoscopic shaped objects, Kotani teaches a method wherein droplets of the photocurable resin composition ejected at one time from a non-contact dispenser (at least one micro-dispensing jet valve) are 1 nL or more and 1000 nL or less ([0104] and [0181]). Kotani teaches a method wherein the viscosity is 50 mPa·s to 300 Pa·s (wherein said material is dispensed at a viscosity of at least about 150 millipascal seconds) ([0051]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Moor by dispensing droplets in the size and viscosity with the non-contact dispenser taught by Kotani to provide precision detail of the shaped object and in order to ensure the amount that can be ejected at one time without decreasing the ejection speed ([0051] and [0104]). A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. MPEP 2144.05(I).
Moor in view of Kotani does not specify wherein said at least one micro-dispensing jet valve comprises a nozzle having an orifice that is between about 50 microns and about 600 microns in diameter. 
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. MPEP 2144.05(II). It would have been routine optimization to arrive at the claimed invention with a reasonable expectation of success since Kotani teaches that the inner diameter of the ejection port provided in the non-contact dispenser (said at least one micro-dispensing jet valve comprises a nozzle having an orifice) can be appropriately determined according to the viscosity of the photocurable resin composition and the amount of droplets ejected at one time ([0102]). 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the inner diameter of the ejection port provided in the non-contact dispenser taught by Kotani through routine optimization such that the diameter is between about 50 microns and about 600 microns in order to control the viscosity and the amount of droplets ejected ([0102]).
Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moor (WO 2016/112216 A1), as applied to claim 12, and in further view of Alsten (US 2005/0247173).
Regarding claims 20-21, as applied to claim 12, Moor does not specify wherein said system comprises a cutting tool and said system cuts said large format printable substrate nor wherein said system comprises a creasing tool and said creasing tool creases said large format printable substrate.
However, in the same field of endeavor, finishing operations include such processes as creasing (creating a fold line) and cutting, Alsten teaches a method wherein an apparatus 10 (cutting tool; creasing tool) is configured to perform finishing operations such as cutting and creasing on individual graphics sheets 40 shown in a stack 42 of sheets awaiting finishing operations (Fig. 1; [0062]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the printing apparatus taught by Moor to include the apparatus taught by Alsten in order to perform finishing operations such as cutting and creasing on a printed product ([0062]).
Claim(s) 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Moor (WO 2016/112216 A1), as applied to claim 22, and in further view of Lisitsin (US 2017/0369731).
Regarding claims 23-25, as applied to claim 22, Moor does not specify wherein said UV curable material is an acryl; wherein said acryl is selected from an acrylic monomer, an acrylic oligomer, and combination thereof; nor wherein said acryl is selected from a monofunctional acryl, a difunctional acryl, a trifunctional acryl, a polyfunctional acryl, and combinations thereof.
However, in the same field of endeavor, methods of additive manufacturing, Lisitsin teaches a method of using a curable composition (UV curable material) such as oligomers having functional groups that can be cured or cross-linked by activation such as by radiation wherein the curable composition may be acryl-based oligomers (acryl; acrylic oligomer; polyfunctional acryl) ([0023]-[0024] and [0086]). Those oligomers are known in the art and are commercially available ([0086])
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute the material taught by Moor with the acryl-based oligomers taught by Lisitsin since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743